Exhibit 10.1
 
 
September 7, 2016


Sense Technologies, Inc.
Bruce Schreiner
2535 N. Carleton Avenue
Grand Island, NE  68803
 
STRICTLY CONFIDENTIAL


Dear Sirs:


This letter serves as a binding letter of intent between R and D USA, LLC a
Nebraska Limited Liability Company d/b/a Scribner Natural Products (collectively
"we" or the "Investor") and Sense Technologies, Inc. ( "the Company" or
“Sense”), a corporation established under the laws of British Columbia, Canada
and having a place of business at 2535 N. Carleton Avenue, Grand Island,
Nebraska, United States whereby the Investor hereby proposes to the company to
acquire a portion of the issued share capital in the Company, by way of
subscription of new shares and/or (if thought desirable) derivative instruments
convertible into shares of the Company, together with all rights, benefits and
interest thereof or arising therefrom or in connection thereto, and free from
liens, charges, encumbrances or third party rights, in consideration for which
we shall transfer and assign all of our beneficial interests ("Business
Interests") in Scribner's' soy meal and soy oil products and Soy non-GMO
products, certified Soy organic products, refined Soy oils, agricultural Soy
oils, and other related Soy Based specialty fertilizer crop products, including
all intellectual property, the last being inclusive of all present and future
patents and/or patent applications of Scribner’s Soy Based Products .


1.   Structure.  At present, we are structuring the transaction as a sale of the
business assets and interests to the Company, in consideration for which the
Company shall raise $1,000,000 for the purpose of working capital for the
soybean processing mill, and assist with acquiring an $800,000 real estate,
equipment loan and working capital loan to settle all accounts with current lien
holders for the facility and equipment located at 137 Pebble St. Scribner, NE
68057, loan and issue and allot to the Investor, or as we direct, (i) common
shares and (ii) convertible preferred shares, which shares will be identical to
the common shares of the Company except that they will have a conversion feature
permitting the holder of such shares to convert them into an aggregate number of
common shares.  Such process will commence at the date of the signing of this
agreement. The shares will be issued in two tiers of 1,000,000 common shares to
each David Dennis and Richard Bell or their respective assignees. 1,000,000
shares split between them upon signing this agreement and 1,000,000 split
between them upon getting the plant in Scribner, Nebraska, to be currently
producing products.  In addition there will be $7,000,000 in Preferred
convertible shares in the quantity of 700,000 preferred shares that will be
convertible at 20 common shares to one preferred share to result in 14 million
shares of common stock, and will have voting rights of that many shares of
common stock whether the shares have been converted or not.  The common
preferred convertible shares may be issued to more than one assigned entity or
person as designated by David Dennis and Richard Bell. The Execution of this
transition will in no way be impeded by the Company. We may, however, opt for
another form of transaction, based upon a review of the proposed tax, financial,
corporate and legal structures, and other legitimate considerations of the
Investor (and such transaction, in any form whatsoever, being referred to herein
as an "acquisition").  No commissions or investment fees will be paid regarding
this transaction. In addition upon signing of this agreement by all parties,
Richard W. Bell and David E. Dennis will be appointed to the Board of Sense
Technologies, Inc., and will each be given the title of Executive Vice President
or other title as determined by the board of the company and/or Bruce Schreiner.


2.   Transition Period.  Upon your execution of this Agreement, During the
Transition Period (Expected to take 4 weeks), the Company will allow us, the
investor, and our agents, lawyers, accountants and advisors ("Advisors") full
and complete access to the Company's books, records, information and data
relating to the business affairs, financial legal, structural and regulatory
conditions of the Company and its current business of developing and marketing
automotive backing awareness products (Existing Company Business").  You will
use your best endeavors to ensure that any information provided to Investor or
our Advisors is accurate and not misleading. During the Transition Period, we
will use our reasonable endeavors to procure the Company's access to the
financial, legal and operational affairs of the Investor.
 
3.   Binding Agreement.  This Agreement is a Definitive Agreement between the
parties as outlined herein. Closing will occur subject to the events listed in
Annexure A hereto and such other conditions customary to the nature of the
acquisition.


If any party shall be in breach of the obligations above, then the breaching
party shall be liable to indemnify the non-breaching party against all claims,
liabilities, costs and expenses suffered or incurred therefore.  The Company
shall promptly advise Richard Bell, David Dennis and the Investor of all the
material terms and conditions of any inquiries or proposals relating to an
Acquisition Transaction and the identity of the party making any such inquiry or
proposal or on whose behalf such inquiry or proposal is being made. 

--------------------------------------------------------------------------------

4.   Operation of the Business.  The proposed terms and conditions set forth
herein are based upon the assumption that (i) the Company will continue to
maintain its status as a public reporting company, with its shares available for
quotation and trading on the OTC, (ii) it will continue to carry Existing
Company Business in the ordinary course of business consistent with its
practice, and (iii) its financial position shall not materially deteriorate from
that as at February 28, 2016 or its latest SEC filing of its financial
information.  Without prejudice to the generality of the foregoing, the Company
shall (a) not enter into or amend any existing agreements and contracts
(otherwise than in the ordinary course of business) including but not limited to
agreements with its directors or officers or employees, or (b) enter into any
new transaction or arrangement other than in the ordinary course of business


5.   Confidentiality


5.1  Each of the parties, Richard Bell, David Dennis and the Investor and the
Company (each, a "Party") shall not, without the prior written approval of the
other Party, disclose or use for any purpose as contemplated in this Agreement,
the other Party's Confidential Information.


5.2   Each party shall take reasonable steps to ensure that its employees,
servants and agents and any contractors or sub-contractors engaged for the
purpose of the transactions in this Agreement, do not make public, disclose or
use for any other purpose the other Party's Confidential Information.


5.3   Each Party (in this paragraph, "recipient Party") shall on demand from the
other Party return to the other Party, or, at the option of the other Party,
destroy, any documents, records or material s supplied by the other Party to the
recipient Party in connection with the transactions contemplated by this
Agreement.


5.4   For the purpose of this Clause 6, "Confidential Information" means the
confidential information of a Party which related to the subject matter of this
Agreement and the Due Diligence Exercise and includes information relating to:


(a)
 the business, financial and operational information and plans of the Company;



(b)
 the business, financial and operational information of the Investor;



(c)
 any information proprietary to, or otherwise designated in writing as
confidential by, the  disclosing Party; and
 
(d)
the subject matter of this Agreement to be entered into between the Parties (if
any) and the identity of the Parties but excluding any information which:

 


(a)
 is in or comes into public domain prior to the disclosure by the disclosing
Party thereof;



(b)
is independently developed by the disclosing Party without breach of this
paragraph;



(c)
is received by the disclosing Party without confidentiality limitation from a
third party, or



(d)
is required to be disclosed pursuant to a statutory obligation, the rules and
regulations of applicable stock exchanges, any other federal, state or foreign
regulatory agency, FINRA and/or any stock exchange where the securities of the
Company is or may become listed, the order of a court or competent jurisdiction
or that of a competent regulatory body.



Notwithstanding Clause 5.4(d), the Company acknowledges and agrees that it will,
if required by the Investor and/or the Business Interests, enter into separate
confidentiality agreements with them on such terms as they may require agreeing
to keep confidential, and use only for the purposes of assessing whether to
proceed with the transactions contemplated herein, al information supplied by
them relating to their business affairs, financial, legal and other conditions
of their business, or of which the Company may become aware, pursuant to the Due
Diligence exercise to be carried out by the Company.



--------------------------------------------------------------------------------

6.   Notices.  Notices regarding this Agreement should be sent to:



R and D, USA, LLC Sense Technologies, Inc.

Richard W. Bell Bruce Schreiner

137 Pebble Street 2535 N. Carleton Avenue

Scribner, NE  68057 Grand Island, NE  68803



7.   Governing Law.  This  agreement shall be governed by, and construed in
accordance with the laws of Nebraska without regard to the principles of
conflicts of laws applied thereby, and shall supersede any and all prior written
or oral agreements between the parties hereto.  No change, modification,
alteration, or addition to any provision of this Letter of Intent shall be
binding unless in writing and signed by an authorized representative of each of
the parties hereto.


 8.   Counterparts.  Acceptance of this agreement may be executed in any number
of counterparts, each of which when delivered shall be deemed an original and
all of which together shall constitute one and the same document.  Signatures
may be made by facsimile transmission.


We, the undersigned hereby acknowledge and confirm our acceptance of this
agreement.
Yours sincerely,
For and on behalf of
R and D USA, LLC
d/b/a Scribner Natural Products


__________________________ ________________________
/s/ Richard W. Bell                            /s/ David E. Dennis
Name: Richard W. Bell                      Name: David E. Dennis
Title: Member/Manager                   Title: Member/Manager
Date: September 7, 2016                   Date: September 7, 2016




For and on behalf of
Sense Technologies, Inc.




/s/ Bruce Schreiner                                
Name: Bruce Schreiner
Title: President
Date: September 7, 2016



--------------------------------------------------------------------------------

ANNEX A


Conditions Precedent




 (i)
All necessary regulatory approvals to enter into and consummate the transactions
provided in this shall have been obtained, and all applicable publication and
other requirements under the applicable laws, rules and regulations have been
fully satisfied or complied with, as applicable; and



(ii)
Employment contracts with the key people on terms satisfactory to the Investor
and the Company (and which include customary confidentiality, irrevocable
assignment of intellectual property as outlined above, non-solicitation and
non-competition covenants) will be executed, and compensation for each of
Richard Bell and David Dennis will be set at $180,000 annualized each for a
three-year period, with an increase for inflation only during that three-year
period. Compensation for each of Brian Bangs and Bruce Schreiner will be set at
$90,000 annualized each for a three year period with an increase for inflation
only during that three year period. Compensation may be deferred based upon
availability of funds but in that case the compensation will continue to accrue
as outlined above.


